Case 3:18-cv-01706-MAB Document 52 Filed 10/20/20 Page 1 of 5 Page ID #290




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JUSTIN LAMER,                                    )
                                                  )
                        Plaintiff,                )
                                                  )
 vs.                                              )   Case No. 3:18-CV-01706 -MAB
                                                  )
 TED HOLDER, ET AL.,                              )
                                                  )
                        Defendants.               )


                          MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       Presently before the Court is Plaintiff Justin Lamer’s motion for summary

judgment (Doc. 39). For the reasons set forth below, the motion will be DENIED.

                                       BACKGROUND

       Plaintiff filed his complaint on September 11, 2018 alleging deprivations of his

constitutional rights pursuant to 42 U.S.C. § 1983 (Doc. 1). Specifically, Plaintiff alleged

that while he was detained at the Massac County Jail (“Massac”), Plaintiff was involved

in a conflict with his cellmate, Gerald Moore. Plaintiff contends that he alerted jail officials

to his fear for his safety, including Defendant Patrick McCoy (an officer at Massac), and

these officials did not come to his aid (Doc. 12, p. 2). Plaintiff alleges that after telling jail

officials about this conflict, Moore attacked Plaintiff with an improvised weapon and

Plaintiff had to be taken to a nearby hospital where he received six staples and four

stitches (Id. at 3). After a threshold review pursuant to 28 U.S.C. § 1915A, Plaintiff was

permitted to proceed on one count, a Fourteenth Amendment claim against Patrick
                                           Page 1 of 5
Case 3:18-cv-01706-MAB Document 52 Filed 10/20/20 Page 2 of 5 Page ID #291




McCoy for failure to protect Plaintiff from detainee Moore after Plaintiff reported feeling

unsafe (Doc. 12). Plaintiff filed his motion for summary judgment on February 13, 2020

(Doc. 39). Defendant McCoy filed his response on March 13, 2020 (Doc. 42) and Plaintiff

filed a reply brief on March 25, 2020 (Doc. 45).

                                       DISCUSSION

       On summary judgment, a court may not make credibility determinations,
       weigh the evidence, or decide which inferences to draw from the facts; these
       are jobs for a factfinder. Rather, the court has one task and one task only: to
       decide, based on the evidence of record, whether there is any material
       dispute of fact that requires a trial. Summary judgment is not appropriate
       if the evidence is such that a reasonable jury could return a verdict for the
       nonmoving party. [The court] must look therefore at the evidence as a jury
       might, construing the record in the light most favorable to the nonmovant
       and avoiding the temptation to decide which party's version of the facts is
       more likely true. As we have said many times, summary judgment cannot
       be used to resolve swearing contests between litigants.

Payne v. Pauley, 337 F.3d 767, 770 (7th Cir. 2003) (citations and internal quotations marks
omitted).

       The constitutional rights of pretrial detainees are “derived from the Due Process

Clause of the Fourteenth Amendment, rather than the Eighth Amendment, which is

applicable to convicted prisoners.” Smith v. Dart, 803 F.3d 304, 309 (7th Cir. 2015)(citations

omitted). Pretrial detainees are to remain free from “punishment,” while prisoners are

“entitled to be free from conditions that constitute ‘cruel and unusual punishment.’” Id.

(citing Farmer v. Brennan, 511 U.S. 825, 832 (1994) and Bell v. Wolfish, 441 U.S. 520, 535

(1979)). As a pretrial detainee, Plaintiff was entitled to broader protections under the

Fourteenth Amendment than those afforded under the Eighth Amendment. See Miranda

v. Cty. of Lake, 900 F.3d 335, 352 (7th Cir. 2018) (citing Kingsley v. Hendrickson, 135 S.Ct.

                                         Page 2 of 5
Case 3:18-cv-01706-MAB Document 52 Filed 10/20/20 Page 3 of 5 Page ID #292




2466 (2015)).

       A viable failure to protect claim for a pretrial detainee requires that (1) the

defendant acted purposefully, knowingly, or recklessly when they considered the

consequences of their handling of a plaintiff’s situation, and (2) the challenged conduct

was objectively unreasonable. McCann v. Ogle Co., Ill., 909 F. 3d 881, 886 (7th Cir. 2018).

A detainee must “prove more than negligence but less than subjective intent—something

akin to reckless disregard.” Miranda, 900 F.3d at 353 (citations omitted). See also Hardeman

v. Curran, 933 F.3d 816, 826-827 (7th Cir. 2019). In order to prevail on a failure to protect

claim, Plaintiff must show that Defendant McCoy’s conduct was objectively

unreasonable. Miranda, 900 F.3d at 352-53. In other words, Plaintiff must show that

Defendant McCoy acted intentionally or recklessly as he “knew, or should have known,

that the condition posed an excessive risk to health or safety” and “failed to act with

reasonable care to mitigate the risk.” Id.

       Plaintiff describes asking Defendant McCoy to separate him from his cellmate

ahead of the attack (Doc. 39, pp. 2-3). Specifically, Plaintiff disclosed to Defendant McCoy

that he was “in fear of his life and safety” (Doc. 39, p. 3). Plaintiff alleges that Defendant

McCoy refused to move him and told him “he wasn’t going to do someone else’s job”

since two other officers had failed to show up for work. Id. To support this version of the

facts, Plaintiff includes his own declaration (Doc. 39, pp. 11-13) and the affidavit of a

fellow detainee, who states that he witnessed Defendant McCoy refuse to help Plaintiff

after being notified of Plaintiff’s concerns regarding his cellmate prior to the attack (Doc.

39, p. 14). Also included with his motion is a statement written by Defendant McCoy,
                                         Page 3 of 5
    Case 3:18-cv-01706-MAB Document 52 Filed 10/20/20 Page 4 of 5 Page ID #293




dated September 20, 2016, in which he describes arriving to Plaintiff’s cell after the attack

already occurred (Doc. 39, p. 15). He does not mention being notified about Plaintiff’s

concerns before the attack. Id.

         In his response, Defendant McCoy denies being informed of a conflict between

Plaintiff and his cellmate or any fears Plaintiff had regarding his cellmate prior to the

attack (Doc. 42, p. 2). Defendant McCoy includes a declaration, sworn under penalty of

perjury, that prior to arriving at Plaintiff’s cell after the attack, he was unaware of conflicts

between Plaintiff and his cellmate; had not been informed by Plaintiff that he feared for

his safety; and had not been asked to separate plaintiff and his cellmate (Doc. 42-1, p. 2).

This declaration, Defendant McCoy argues, is consistent with his answers to Plaintiff’s

second set of interrogatories (Doc. 42-2).

         With the conflicting arguments and the parties’ two versions of the facts, Plaintiff

is, essentially, asking the Court to make credibility determinations and decide whose

story to believe, as well as to decide what inferences to draw from the facts. But the Court

cannot make these determinations at the summary judgment phase; they must be made

by the jury. Simply put, Defendant McCoy has put forth evidence that establishes a

genuine issue of fact as to whether his conduct was objectively unreasonable.

Consequently, the Court cannot grant Plaintiff’s motion for summary judgment. 1



1 Defendant McCoy also argues that even if Plaintiff is successful in establishing that there are sufficient
undisputed facts to meet this objective reasonableness standard, Plaintiff could not be successful in his
claims as a whole because Defendant McCoy asserted the affirmative defense of qualified immunity, which
generally “protects government agents from liability when their actions do not violate ‘clearly established
statutory or constitutional rights of which a reasonable person would have known.’” Hernandez v. Cook
Cnty. Sheriff’s Office, 634 F.3d 906, 914 (7th Cir. 2011) (citing Purvis v. Oest, 614 F.3d 713, 720 (7th Cir. 2010)).
                                                    Page 4 of 5
Case 3:18-cv-01706-MAB Document 52 Filed 10/20/20 Page 5 of 5 Page ID #294




                                              CONCLUSION

        Plaintiff’s motion for summary judgment (Doc. 39) is DENIED. Defendant

McCoy’s request for costs is also DENIED (Doc. 42, p. 7). 2 The Court will set this matter

for a status conference in the near future to discuss the utility of scheduling a mediation

and a final pretrial conference and jury trial will be set by separate order.



        IT IS SO ORDERED.

        DATED: October 20, 2020
                                                             s/ Mark A. Beatty
                                                             MARK A. BEATTY
                                                             United States Magistrate Judge




See also Doc. 42, p. 5. Plaintiff would have to show that the facts demonstrate “a violation of a constitutional
right,” and that the “constitutional right was clearly established at the time of the alleged violation.” Leiser
v. Kloth, 933 F.3d 696, 701 (7th Cir. 2019) (quoting Gill v. City of Milwaukee, 850 F.3d 335, 340 (7th Cir. 2017)).
In Plaintiff’s reply brief, he outlines that, at trial, he will prove that this defense does not apply (Doc. 45).
2 Defendant McCoy contends that Plaintiff’s motion for summary judgment is “frivolous” and filed

“despite plaintiff’s knowledge that the material facts on which it is based are disputed” (Doc. 42, p. 7).
Defendant McCoy then asks for costs to be awarded to Defendant. As Defendant does not support this
argument with any authority, the request is denied.
                                                     Page 5 of 5
